Citation Nr: 0117690	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for tension 
headaches.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran's DD214 shows that he had active service from 
November 1978 to March 1983 with 26 days of prior unverified 
service.  Additionally, the veteran reported in January 1999 
that he served in the reserves for two years subsequent to 
his period of active duty.  Any such service has not been 
verified.  Any records from that period might be probative to 
this claim.

This appeal arises from the August 1999 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
tension headaches at 0 percent and denied the veteran's claim 
for entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).

The Board additionally notes that a hearing was scheduled in 
Washington, D.C., before a Member of the Board in June 2001 
pursuant to the veteran's request on the May 2000 substantive 
appeal.  The veteran failed to report for this hearing.  
Consistent with the March 2001 hearing notice letter to the 
veteran, as he failed to appear for the Board hearing, and a 
request for a postponement has not been received, this case 
is being processed as though the hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702.


REMAND

Initially, the veteran reported in a statement in January 
1999 that he served in the National Guard for two years 
subsequent to his period of active service.  There is no 
showing in the evidence currently of record that the veteran 
had this reserve service.  Therefore, additional information 
is needed as to this contention.

In this case, the veteran is claiming that his service 
connected tension headaches have increased in severity.  As 
part of development of his claim, an examination was provided 
in March 1999.  Additionally, in response to a request for 
treatment records from the RO, the veteran submitted a July 
1999 discharge record from UNC Hospitals that noted treatment 
for headaches.  Records obtained from UNC Hospitals upon 
request of the RO only included records from March 1993.  
However, as it appears that there are outstanding treatment 
records from UNC Hospitals, at least from the veteran's 
treatment there in July 1999, an attempt to obtain these 
records should be made to fully evaluate the veteran's 
service connected tension headaches.

In addition, the United States Court of Appeals for Veterans 
Claims held in Holland v. Brown, 6 Vet. App. 443 (1994) that 
a claim for a total disability rating based on individual 
unemployability (TDIU) due to a service connected disability 
is "inextricably intertwined" with a rating increase claim 
on the same condition.  Thus, the veteran's TDIU claim must 
be deferred pending the outcome of his increased rating claim 
for tension headaches.

Further, in this regard, it is noted that the veteran 
indicated that he worked for Canada Dry from July 1991 to 
October 1991 and for Hardee's Restaurant from April 1990 to 
May 1991.  Requests for employment information sent from the 
RO to Canada Dry and Hardee's Restaurant in December 1998 
have been unanswered.  However, of record are statements from 
these two employers from November 1993, which were sent in 
response to the veteran's October 1993 claim for TDIU which 
was denied by rating action of January 1994.  The appellant 
has asserted that additional statements from these employers 
are needed.  As statements from these employers are of 
record, there is no need to re-request this employment 
information.  However, the veteran is invited to submit 
additional statements from these employers if he deems it 
necessary to his claim to do so.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Additionally, other employers of 
the veteran should be contacted if the veteran indicates that 
he left those jobs because of service connected disability.

Finally, in his January 1999 statement and May 2000 
substantive appeal, the veteran raised the issue of 
submitting new and material evidence to reopen a claim for 
service connection for a right ankle disability.  Service 
connection for a right ankle disability was denied by rating 
action of December 1992.  This issue is inextricably 
intertwined with or otherwise related to the TDIU issue 
currently on appeal and must be considered in conjunction 
therewith.  Therefore, an appropriate adjudication on the 
issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for a right ankle 
disability should be undertaken.  The veteran must be 
notified of the need to appeal this issue if the Board is to 
render a decision.

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, which defines VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim and eliminated from section 5107(a) the necessity of 
submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  With regard to the duty 
to assist, VA must obtain relevant private and VA medical 
records and provide the veteran with VA examinations, where 
such examinations may substantiate entitlement to the benefit 
sought.  On Remand, the RO must assure that the provisions of 
this new Act are complied with to the extent they apply to 
the instant issues.

The veteran's attention is directed to the following 
regulation if examination is indicated:  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding his 
reported duty in the Reserve, for 
example, what unit did he serve with, 
what duties was he assigned, where was he 
located. 

3.  The RO should contact the National 
Personnel Records Center, or other 
appropriate source, to verify the 
veteran's reported Reserve duty and 
obtain copies of Reserve medical records, 
if any, during this time period.  Any and 
all active duty for training should be 
determined, and the duties performed 
therein should be set forth.  All 
attempts to locate and obtain these 
records should be documented in the 
claims file.  Once obtained, these 
records (or legible copies thereof) 
should be permanently associated with the 
claims file.

4.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
tension headaches in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from the 
UNC Hospitals, including any treatment 
records associated with treatment in July 
1999.  

The RO should additionally inform the 
veteran that he may submit evidence such 
as headache logs or lay statements by 
witnesses, family members, etc., 
regarding the frequency and severity of 
his service connected tension headaches 
as such evidence may be of assistance in 
adjudicating his claim.

The veteran should also be requested to 
complete and submit an up-to-date 
employment statement, to include any 
self-employment.  The veteran should 
additionally be informed that he should 
submit evidence regarding 
unemployability.  He should also indicate 
any employment that he left as a result 
of service connected disability.  The RO 
should contact any employers described 
that have not already been contacted and 
determine the reason that the veteran 
left.  The appellant's assistance is to 
be requested as needed.

5.  Following completion of the above 
development, the RO should readjudicate 
the veteran's claim for increased rating 
for tension headaches.  If the findings 
in any records obtained vary 
significantly from those from the latest 
VA examination in March 1999, the veteran 
should be scheduled for new VA 
neurological examination.  At this 
examination, the claims file should be 
made available and reviewed by the 
examiner in connection with the 
examination.  All indicated special tests 
and studies should be accomplished. 

The examiner at the neurological 
examination, if conducted, should 
describe the frequency of the veteran's 
headaches and whether they are 
prostrating and whether they are 
prolonged and productive of severe 
economic inadaptability. 

6.  The veteran and his representative 
should be notified that the RO will 
consider the issue of whether new and 
material evidence has been submitted to 
reopen his claim for service connection 
for a right ankle disability.  They 
should be advised that veteran may submit 
evidence or argument on this issue.  
Thereafter, the RO should adjudicate this 
issue, to include any appropriate 
development pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  If 
the claim is denied, the veteran and his 
representative should be provided with a 
Statement of the Case on this issue, to 
include appropriate criteria.  They 
should be informed that if the veteran 
wishes the Board to address this issue, 
he must submit a timely substantive 
appeal.

7.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 3.655 
and include a copy of the notification 
letter in the claims file showing the 
date of the examination and the address 
to which notification was sent.  The SSOC 
should include a discussion of all 
evidence received since the last 
Statement of the Case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




